DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The Examiner recommends amending the claim to “wherein on or several degassing zones are provided in the region of the discharge extruder.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1 line 2, the phrase “in particular” with regards to thermoplastic melts renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase “at least one intake zone, one compression zone, and one discharge zone,” is unclear. It is unclear if there should be multiple intake zones (“at least one intake zone”) or at least one entity selected from one intake zone, one compression zone, and one discharge zone.

Regarding claim 7, similar to claim 3, the phrase “at least one intake zone, one compression zone, and one discharge zone,” is unclear. It is unclear if there should be multiple intake zones (“at least one intake zone”) or at least one entity selected from one intake zone, one compression zone, and one discharge zone.
Regarding claim 8, the phrse “mixing and conveyor zone(s) is/are provided,” makes it unclear if the mixing and conveyor zones are independently optional or both are required.
Regarding claim 9, it is unclear what is meant by “labyrinth system,” as no clarity is defined in the specification. Further, the phrase “if necessary” renders the claim indefinite because there is no clear condition to denote when it is necessary to provide an additional extruder.
Regarding claim 11, the phrase “may be configured” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 12 line 2, the phrase “in particular” with regards to thermoplastic melts renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closes prior art is Kolossow US Patent 4,615,664 who teaches an apparatus for producing foamed or expanded thermoplastics materials comprising: (a) a fusing and homogenising extrusion device comprising a barrel having opposed first and second end regions, material feed means associated with said first end region, means for admitting propellant to said barrel, conveyor means for transporting said material through said barrel from said first end region to said second end region, said second end region forming an outlet end region of said extrusion device, and drive means for driving said conveyor means; (b) filter unit means connected by flange mountings to and communicating with said outlet end of said extrusion device, said filter unit means including interchangeable filter means, said filter unit means defining a conduit for the passage of said material therethrough, said conduit being conically flared outwardly away from said extrusion device and permitting said material to traverse said filter means; (c) dynamic cooling means connected by mounting flanges to and communicating with the downstream end of said filter unit means, said cooling means comprising a barrel having opposed first and second end regions, the internal diameter of said barrel of said cooling means being larger than the internal diameter of the barrel of said extrusion device so as to permit a longer dwell time for the material in said cooling means to efficiently effect the cooling of the material, said first end region of said cooling means receiving material which has traversed said filter unit means, conveyor 
However does not teach a discharge aperture in the housing is provided before the drive of the discharge extruder, wherein the shaft of the extrusion worm is sealed against the drive of the discharge extruder with sealing elements and wherein the feeding extruder opens into melt valves and/or melt deflectors which are upstream of the melt filter, and, in the discharge region of the melt filter(s) and downstream of the melt filter, melt valves and/or melt deflectors are provided, subsequent to which the discharge extruder is situated and the worm tips are mounted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772